                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                       Plaintiff,

vs.                                                  No.: 19-CR-1304 JB

JESUS MIXTEGA-VILLEGAS,

                       Defendant.

      FEDERAL PUBLIC DEFENDERS MOTION TO WITHDRAW AS COUNSEL

       COMES NOW Assistant Federal Public Defender Sylvia A. Baiz, the appointed counsel

for defendant Jesus Mixtega-Villegas, in the above matter, who moves this Court for an order

allowing her to with withdraw as counsel for Mr. Mixtega-Villegas.

               As grounds for this request, defense counsel states:

       1.      Mr. Mixtega-Villegas has retained Justine Fox-Young and Marshal J. Ray to

represent him in this matter.

       2.      On August 2, 2019, Justine Fox-Young filed an unopposed motion to substitute

counsel. [Doc 36]

       THEREFORE, defense counsel requests that this Court enter an order allowing the Federal

Public Defenders Office to withdraw as counsel for Mr. Mixtega-Villegas.

                                                     Respectfully submitted,


                                                     FEDERAL PUBLIC DEFENDER
                                                     111 Lomas NW, Suite 501
                                                     Albuquerque, NM 87102
                                                     (505)346-2489


                                                     /s/ Electronically filed 8/7/2019
                                                     SYLVIA A. BAIZ, AFPD
